Citation Nr: 0003629	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-04 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to August 1, 1997 for 
payment of dependency and indemnity compensation (DIC) 
benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had approximately six years and five months of 
active duty service, to include the period from March 1984 to 
March 1988.  The appellant is the veteran's daughter.  The 
Board notes that the present appeal was initiated and filed 
by the appellant's custodian on her behalf.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 determination by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted the 
appellant's claim of entitlement to DIC benefits and assigned 
an effective date of August 1, 1997 for payment of those 
benefits.  A notice of disagreement as to the effective date 
issue was received in January 1998, and a statement of the 
case was issued in March 1998.  A substantive appeal (VA Form 
9) was received by the RO in March 1998. 


FINDINGS OF FACT

1.  The appellant is the veteran's daughter; she was born on 
November [redacted], 1982.

2.  The veteran died on April [redacted], 1993.

3.  The VA received notice of the veteran's death within one 
year of the date of death.

4.  At the time the VA received notice of the veteran's 
death, VA had knowledge that the appellant was a dependent of 
the veteran with apparent entitlement to DIC benefits, but 
the VA did not furnish the appellant or her custodian with an 
appropriate application form.

5.  On July 21, 1997, the RO received a formal claim for DIC 
benefits filed on the appellant's behalf by the appellant's 
mother and custodian.  

CONCLUSION OF LAW

The criteria for entitlement to an effective date of May 1, 
1993, for commencement of payment of DIC benefits for the 
appellant have been met.  38 U.S.C.A. §§ 5110(d)(1), 5111 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.150, 3.152, 3.155, 
3.400(c)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on April [redacted], 1993.  On April 23, 1993, 
the RO received an Application for Burial Benefits (VA Form 21-
530) from the veteran's mother.  By award action in May 1993, 
DIC benefits were awarded to the veteran's mother, but no 
benefits were awarded for the appellant.  

On July 21, 1997, the RO received an Application for 
Dependency and Indemnity Compensation or Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (VA Form 21-
534) from the appellant's custodian (who is also the 
appellant's mother).  In October 1997, the RO granted the 
appellant's claim and assigned an effective date of August 1, 
1997 for payment of DIC benefits.  The present appeal ensued.  

Dependency and indemnity compensation may be awarded to a 
surviving child upon the service-connected death of a 
veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  The 
effective date of an award of DIC benefits is the first day 
of the month in which the veteran's death occurred if the 
claim is received within one year after the date of death; 
otherwise, the effective date of the award shall be the date 
of receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. 
§ 3.400(c)(2). 

It is clear that a formal claim on the appellant's behalf was 
not received until July 21, 1997.  In addition, there is 
nothing in the claims file which could reasonably be 
construed to constitute an informal claim for DIC for the 
appellant.  In this regard, the Board notes that any 
communication or action indicating an intent to apply for one 
or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

In this regard, a review of the Application for Burial 
Benefits (VA Form 21-530) completed by the veteran's mother, 
which was received by the RO on April 23, 1993, shows that 
the portion of this application pertaining to surviving 
children (item #10) was not completed.  There is nothing to 
show that the veteran's mother ever filed an Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Spouse or Child (VA Form 21-534).  In addition, the 
VA Form 21-530 contained no language, notation, or any 
indication whatsoever that the veteran's mother was intending 
to also claim DIC on behalf of the appellant.  Therefore, the 
Board is unable to conclude that there is any communication 
which meets the requirements for an informal claim on the 
appellant's behalf, and there is no basis for finding that 
the VA Form 21-530, which was received by VA in 1993 
constituted an informal claim so as to relate the effective 
date of the eventual DIC award to the appellant back to that 
time period.  38 C.F.R. § 3.155.  

However, notwithstanding the fact that there was no informal 
claim filed on the appellant's behalf in 1993, the Board 
notes that by regulation, once notice of the death of a 
veteran is received, VA is charged with the duty to furnish 
an appropriate application form for DIC benefits to any 
dependent of the veteran who has apparent entitlement.  38 
C.F.R. § 3.150.  The evidence of record at the time VA 
received notice of the veteran's death clearly documented the 
fact that the appellant was a child of the veteran with 
apparent entitlement to death benefits.  This evidence 
includes, but is not necessarily limited to, the appellant's 
birth certificate, which was apparently of record since about 
1990, and a Declaration of Status of Dependents (VA Form 21-
686c) completed by the veteran, and received by VA in July 
1991.  

Nevertheless, there is nothing in the claims file showing 
that any application form was furnished to the appellant or 
to her custodian at that time.  The question thus arises as 
to what impact, if any, this failure to furnish an 
application form pursuant to 38 C.F.R. § 3.150 has on the 
effective date of the appellant's DIC award. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
addressed this problem in a situation under a different 
regulation.  Specifically, the Court has held that the one-
year filing period for VA benefits did not begin to run in a 
situation where the VA did not forward to a claimant a formal 
application form once an informal claim was received.  
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992); see also 
Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).  In other 
words, although as a general rule (under 38 C.F.R. § 3.155) a 
formal application must be received within one year of an 
informal claim if the date of receipt of the informal claim 
is to govern the effective date, in a situation where the VA 
fails to furnish a formal application form after receiving an 
informal claim, the Court has indicated that the effective 
date of the informal claim is to be viewed as the effective 
date of the award.  

The Board believes that the same essential analysis must 
apply to the facts of the instant case.  Here, a regulation 
(38 C.F.R. § 3.150) charges the VA with an affirmative duty 
to furnish an application form for certain death benefits to 
a dependent of a deceased veteran who has apparent 
entitlement.  Although the Court's holdings regarding the 
consequences of a failure to furnish an application form deal 
with informal claims under 38 C.F.R. § 3.155 and although the 
Board (as discussed earlier) is unable to find that any 
informal claim was received on the appellant's behalf in 
1993, the provisions of 38 C.F.R. § 3.155 appear to impose a 
separate and express obligation on the VA in the limited 
circumstance when notice of the death of a veteran is 
received.  Just as with the provisions of 38 C.F.R. § 3.155 
dealing with informal claims, 38 C.F.R. § 3.150 requires the 
VA to furnish appropriate formal claim forms to certain 
individuals.  In other words, it is as if the notice of the 
death of a veteran is in effect an informal claim for 
purposes of giving rise to a specific obligation on the part 
of the VA to certain individuals.  Applying the Court's 
analysis, the Board therefore concludes that the failure to 
furnish the appellant or her custodian with an appropriate 
application form in 1993 after receiving notice of the 
veteran's death affords a basis for assigning an effective 
date of May 1, 1993, for commencement of payment of DIC 
benefits. 

In reaching this determination the Board has carefully 
considered a holding of VA's General Counsel which determined 
that a failure to furnish information regarding VA benefits 
under 38 U.S.C.A. § 7722 did not afford a basis for assigning 
an earlier effective date.  VAOPGCPREC 17-95 (June 21, 1995).  
However, that opinion was expressly limited by the General 
Counsel to situations where any notification obligation under 
38 U.S.C.A. § 7722 was not complied with.  The General 
Counsel acknowledged that the scope of VA's obligation may 
differ under other statutory provisions.  The Board finds 
that the specific, express duty to furnish an appropriate 
application form to certain individuals under 38 C.F.R. 
§ 3.150 is a separate, distinct affirmative duty apart from 
any duty regarding outreach services under 38 U.S.C.A. 
§ 7722.  As such, the above-cited opinion of VA's General 
Counsel does not preclude assignment of an earlier effective 
date when the duty to furnish the appropriate application is 
not complied with.  The Board finds that the failure to 
furnish an application form under 38 C.F.R. § 3.150 should be 
viewed as similar to a breach of VA's specific, express duty 
to provide a formal claim form under 38 C.F.R. § 3.155 after 
receiving an informal claim and that the analysis of the 
Court in situations involving a breach of the 38 C.F.R. 
§ 3.155 duty should also apply to situations (as in the 
present case) involving a breach of the duty imposed by 38 
C.F.R. § 3.150.  

In closing, the Board points out that the effective date of 
an award of DIC for which application is received within one 
year of the date of death shall be the first day of the month 
in which the death occurred.  38 U.S.C.A. § 5110(d)(1).  The 
veteran died in April 1993, so it would appear at first that 
the effective date of the DIC award should be April 1, 1993.  
However, 38 U.S.C.A. § 5111 provides that notwithstanding 
section 5110, the payment of monetary benefits based on an 
award of DIC may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award became effective.  In other words, 
the effective date for commencement of payment of the 
appellant's DIC award is May 1, 1993. 


ORDER

Entitlement to an effective date of May 1, 1993, for 
commencement of payment of DIC benefits for the appellant is 
warranted.  The appeal is granted to this extent. 
 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

